Exhibit 10.1

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of January 30, 2013, by and between Square 1 Bank (the “Bank”)
and Local Corporation, Krillion, Inc. and Screamin Media Group, Inc.
(collectively known as, the “Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 3, 2011 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment. Unless otherwise defined herein, capitalized terms shall have the
same meaning as given to them in the Agreement.

NOW, THEREFORE, the parties agree as follows:

 

1) LOCAL.COM CORPORATION changed its name to LOCAL CORPORATION effective as of
September 14, 2012. Bank and Borrower agree that the Agreement and the Loan
Documents are hereby amended wherever necessary to reflect this change.

 

2) The following definition in Exhibit A to the Agreement is hereby amended and
restated, as follows:

“Non-Formula Revolving Line” means a Credit Extension of up to $3,000,000,
except that the term “Non-Formula Revolving Line” shall mean a Credit Extension
of up to $5,000,000 beginning January 30, 2013 and continuing through March 1,
2013; provided however, that under no circumstances shall the aggregate amount
of outstanding Advances exceed the Total Facility Cap, and availability of
Non-Formula Advances under the Non-Formula Revolving Line shall be reduced
accordingly; and provided further that the outstanding principal balance of
Non-Formula Advances must equal Zero Dollars ($0.00) for at least thirty
(30) consecutive days during each 364 day period beginning March 2, 2013.

 

3) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

4) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

5) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

1



--------------------------------------------------------------------------------

6) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment for all Bank Expenses, including Bank’s expenses in the
documentation of this Amendment and any related documents, which may be debited
from any of Borrower’s accounts; and

 

  c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

LOCAL CORPORATION     SQUARE 1 BANK By:  

/s/ Kenneth S. Cragun

    By:  

/s/ Ben Patterson

Name:   Kenneth S. Cragun     Name:   Ben Paterson Title:   CFO     Title:   AVP

 

KRILLION, INC.     By:  

/s/ Kenneth S. Cragun

        Name:   Kenneth S. Cragun       Title:   CFO      

 

SCREAMIN MEDIA GROUP, INC.     By:  

/s/ Kenneth S. Cragun

        Name:   Kenneth S. Cragun       Title:   CFO      

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

3